         Case 4:19-cv-02252-YGR Document 32 Filed 08/16/19 Page 1 of 25


 Brian Best


PO Box 10827, S. Lake Tahoe, CA,96158

(530)318-3158
                                                                                            'G

 brianbest@zoho.com
                                                                                                 %
Plaintiff


                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA

                                              Oakland




Brian Best                                            Case No. CV-19-2252-YGR

                Plaintiff,                           Amended Complaint

       vs.                                           Date: 8/13/2019


 John Doe"(Sheriffs Deputy),

the Sonoma County Sheriffs Department,

the Sonoma County Board of Supervisors,

the Sonoma County District Attorney's Office

                Defendants.




       Please note that Plaintiff has divided up some sections into two parts - part 1 will consist
of events relevant to the assault and battery element of this case, and part 2 whl consist of the

events relevant to the negligence element of this case.



                                           1. PARTIES


       Plaintiff:



Amended Complaint                                          CV-19-2252-YGR
 age 1 of25
Case 4:19-cv-02252-YGR Document 32 Filed 08/16/19 Page 2 of 25
Case 4:19-cv-02252-YGR Document 32 Filed 08/16/19 Page 3 of 25
Case 4:19-cv-02252-YGR Document 32 Filed 08/16/19 Page 4 of 25
Case 4:19-cv-02252-YGR Document 32 Filed 08/16/19 Page 5 of 25
Case 4:19-cv-02252-YGR Document 32 Filed 08/16/19 Page 6 of 25
Case 4:19-cv-02252-YGR Document 32 Filed 08/16/19 Page 7 of 25
Case 4:19-cv-02252-YGR Document 32 Filed 08/16/19 Page 8 of 25
Case 4:19-cv-02252-YGR Document 32 Filed 08/16/19 Page 9 of 25
Case 4:19-cv-02252-YGR Document 32 Filed 08/16/19 Page 10 of 25
Case 4:19-cv-02252-YGR Document 32 Filed 08/16/19 Page 11 of 25
Case 4:19-cv-02252-YGR Document 32 Filed 08/16/19 Page 12 of 25
Case 4:19-cv-02252-YGR Document 32 Filed 08/16/19 Page 13 of 25
Case 4:19-cv-02252-YGR Document 32 Filed 08/16/19 Page 14 of 25
Case 4:19-cv-02252-YGR Document 32 Filed 08/16/19 Page 15 of 25
Case 4:19-cv-02252-YGR Document 32 Filed 08/16/19 Page 16 of 25
Case 4:19-cv-02252-YGR Document 32 Filed 08/16/19 Page 17 of 25
Case 4:19-cv-02252-YGR Document 32 Filed 08/16/19 Page 18 of 25
Case 4:19-cv-02252-YGR Document 32 Filed 08/16/19 Page 19 of 25
Case 4:19-cv-02252-YGR Document 32 Filed 08/16/19 Page 20 of 25
Case 4:19-cv-02252-YGR Document 32 Filed 08/16/19 Page 21 of 25
Case 4:19-cv-02252-YGR Document 32 Filed 08/16/19 Page 22 of 25
Case 4:19-cv-02252-YGR Document 32 Filed 08/16/19 Page 23 of 25
Case 4:19-cv-02252-YGR Document 32 Filed 08/16/19 Page 24 of 25
Case 4:19-cv-02252-YGR Document 32 Filed 08/16/19 Page 25 of 25
